Citation Nr: 0923924	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for schizophrenia (previously claimed as a 
nervous disorder, a psychosis, a schizoaffective disorder, 
and depression).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1978 
to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued 
previous denials for service connection for undifferentiated 
schizophrenia.  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing in Nashville, Tennessee.  A transcript of 
that hearing has been associated with the file.  


FINDINGS OF FACT

1. The RO continued and confirmed previous denials of service 
connection in a July 1995 decision, the Veteran did not file 
a notice of disagreement, and the decision became final.  

2. Evidence received since the July 1995 RO decision raises a 
reasonable possibility of substantiating the service 
connection claim for schizophrenia.  

3. Resolving all doubt in the Veteran's favor, schizophrenia 
manifested itself to a compensable degree within one year 
from his separation from service.  


CONCLUSIONS OF LAW

1. The July 1995 rating decision that that denied the 
Veteran's service connection claim for schizophrenia is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

2. Evidence received since the July 1995 rating decision is 
new and material, and the Veteran's claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3. Schizophrenia is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim to reopen the previously denied 
issue of entitlement to service connection for schizophrenia, 
in the present case, the Board concludes that this law does 
not preclude the Board from adjudicating this matter.  The 
Board is taking action favorable to the Veteran with regard 
to the new and material issue on appeal, and a decision at 
this point poses no risk of prejudice to him.  See, 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied for the Veteran's 
service connection claim, it is also the Board's conclusion 
that the law does not preclude the Board from adjudicating 
this portion of the Veteran's claim.  The Board is taking 
action favorable to the Veteran by granting service 
connection for schizophrenia.  A decision at this point poses 
no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 
394.  The agency of original jurisdiction will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
See, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for certain diseases, such as psychoses, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  This presumption 
operates even though there is no evidence of such disease 
during the period of service.  Id.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113.  

III. Analysis 

	A. New and material evidence claim  

The RO first considered the Veteran's claim for a psychiatric 
disability in October 1983.  In that decision, the RO denied 
service connection for a schizoaffective disorder.  This 
rating was confirmed a month later in November 1983.  In July 
1991, the Board found that new and material evidence had not 
been submitted to reopen the Veteran's claim for an acquired 
psychiatric disorder.  The RO found new and material evidence 
was not submitted to reopen claims of service connection for 
a psychiatric disability in July 1993, December 1994, and 
July 1995.  After the Veteran was notified of the July 1995 
decision, he did not file a notice of disagreement.  The July 
1995 RO decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  The claim 
for entitlement to service connection for schizophrenia may 
be reopened if new and material evidence is submitted.  
Manio, 1 Vet. App. 140.  

The evidence before VA at the time of the prior final 
decision in July 1995 included service treatment records, VA 
medical records, private medical records, and statements of 
the Veteran.  Service treatment records are negative for 
treatment for mental health, although a June 1982 record does 
note that the Veteran was "fit for confinement."  March 
1983 medical records show symptoms such as insomnia and 
hearing voices; one record from this time period shows a 
diagnosis of schizoaffective disorder.  Private medical 
records from the same month characterize the Veteran as 
"nervous."  

An October 1983 private doctor letter records the Veteran's 
recent reported history and symptoms.  The private doctor 
diagnosed the Veteran as a habitual alcoholic and as having a 
schizoid personality; he stated "I am unable to relate 
either of these difficulties to his military service."  

In several of the Veteran's statements, including in his 
October 1989 substantive appeal, the Veteran mentions that 
during the time when he was first diagnosed he was ashamed 
about his mental illness and his discharge from the military.  
He conveyed that he had hoped he would get better so he could 
work and live a normal life; he didn't understand at the time 
that schizophrenia was a life-long illness.  

May 1984 private hospital records (from two different 
hospitals) show the Veteran was admitted for schizophrenia.  
Private medical records from 1992 to 1994 show ongoing 
treatment for the Veteran's mental illness.  The exact 
diagnosis varied slightly in these records, but centered on 
the Veteran's schizophrenia.  

Evidence received since the July 1995 rating action includes 
private medical records, statements from the Veteran and his 
family, previously unsubmitted 1983 hospital records, and a 
statement from the Veteran's private doctor.  The private 
medical records from June 2004 to July 2006 show the 
Veteran's ongoing treatment for schizophrenia.  Included in 
private records are Social Security Administration (SSA) 
disability determination records from December 1985 and 1987, 
as well as November 1988.  

Several statements of the Veteran, including one from 
February 2008, reiterate that he was embarrassed about his 
mental illness during the time period of his initial 
diagnosis.  February 2008 statements from his family support 
such statements.  For example, the Veteran's sister 
remembered he was reluctant to seek treatment for his 
condition.  The Veteran's mother asserted that he was not the 
same when he returned home from service, but that the Veteran 
attempted to downplay his symptoms out of shame and 
ignorance.  His brother-in-law also noted the change in the 
Veteran and recounted the Veteran's ongoing struggle with his 
mental illness.  

Significantly, a hospital admission summary from March 
through June 1983 shows the Veteran received in-patient 
treatment for Axis I schizophrenia, chronic undifferentiated 
type and substance abuse (alcohol).  A December 1983 record 
also shows a short hospital stay with a diagnosis of residual 
schizophrenia.  Disability determination records or SSA 
records from December 1985 to November 1988 show the Veteran 
continued to suffer from schizophrenia.  A March 2008 private 
doctor's opinion relates the Veteran's mental health 
condition to his service and states that past medical 
evidence of the Veteran was reviewed.  

The Board finds that new and material evidence has been 
submitted subsequent to the July 1995 rating decision.  The 
most significant additional pieces of evidence include the 
March through June 1983 hospital admission summary and the 
March 2008 doctor's opinion relating the Veteran's mental 
health problems to his service.  This new evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's service connection claim.  It 
raises a reasonable possibility of establishing the claim.  
38 C.F.R. § 3.156(a).  The evidence is considered new and 
material and the claim for service connection for 
schizophrenia is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  As the determination is ultimately 
favorable to the Veteran, the Board finds that he would not 
be prejudiced by its review of the merits at this time.  See 
Bernard, 4 Vet. App. at 394.  

	B. Service connection claim 

As the Veteran's claim is reopened, the Board will proceed to 
consider his service connection claim.  As mentioned above, 
service treatment records do not show a chronic condition in 
service; as a result a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, a 
presumption operates if it is shown that a psychosis 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The March through June 1983 hospital admission record, which 
included a diagnosis of Axis I schizophrenia, chronic, 
undifferentiated type, shows that the Veteran had a psychosis 
that had manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  As 
a result, this evidence establishes the Veteran's entitlement 
to service connection on a presumptive basis.  However, the 
rest of the evidence must be considered as the presumption 
may be rebutted by affirmative evidence to the contrary.  
38 C.F.R. § 1113.

As for the other evidence, the March 2008 nexus opinion of 
the Veteran's private doctor weighs less heavily in the 
Veteran's favor because the doctor does not provide any 
reasoning for his statement that the Veteran's current mental 
health condition is related to his service.  The doctor did 
provide copies of the medical evidence he relied upon in 
coming to this determination.  Additionally, the lay evidence 
in this case is credible and supports the overall Veteran's 
theory of the case, which appears to be that he was initially 
embarrassed regarding his mental illness and did not 
accurately report his symptoms, perhaps resulting in the 
negative etiology opinion of October 1983.  

The Board finds that service connection for schizophrenia is 
warranted on a presumptive basis.  The 1983 clinical records 
help to establish that the Veteran had a psychosis that had 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service as required 
by 38 C.F.R. § 3.307(a)(3).  

An October 1983 opinion did not give a diagnosis of 
schizophrenia, but only a secondary diagnosis of schizoid 
personality and a primary diagnosis of alcoholism.  A review 
of the file as a whole overwhelmingly shows the combined 
medical evidence of over twenty years points to the Veteran's 
schizophrenia as the source of his issues, not substance 
abuse.  Additionally, it is relevant that a positive private 
doctor opinion was obtained, lay statements support that the 
Veteran's schizophrenia started while he was in service, and 
the medical evidence establishes the requisite chronicity 
under 38 C.F.R. § 3.303(b).  Resolving all doubt in the 
Veteran's favor, service connection for schizophrenia is 
granted.  




ORDER

New and material evidence has been received to reopen a 
previously denied claim for service connection for 
schizophrenia.  

Service connection for schizophrenia is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


